Houghton,. J. (dissenting) :
1 dissent on the gfqund that the answer sets forth a justification, at least, of the charge of meretricious relations with Melles, and is sufficient in law on demurrer.
Ingraham, J. :
Section- 507 of the Code of Civil Procedure provides that' a defendant - may set forth in his answer as many defenses as he has, whether they are such as were formerly denominated legal or equitable ; but each defense must be separately stated and numbered and must distinctly refer to the cause of action which it is intended " to answer, unless it is interposed as an answer to the entire complaint ; and section 508 provides that a- partial defense may be set forth as prescribed in :tbe last section; but it must be expressly stated to be a partial defense to the entire complaint, or to one or more separate causes of action therein set forth. The section further provides that upon- a demurrer thereto the question is whether *835it is sufficient for that purpose and that matter tending only to mitigate or reduce damages in an aclion to recover for the breach of a promise to marry, or for a personal injury, or an injury to property, is a partial defense within the meaning of this section. By subdivision 9 of section 3343 of the Code, a personal injury includes a libel. A justification of a portion of a libel is not a. complete defense to the whole cause of action; when the publication charges a plaintiff with several specific acts, any one of which are libelous per se, an action brought upon the publication as a whole is a single cause of action and not a separate cause.of action as to each specific charge. An action which alleges a justification as to some of the charges contained in the libel and does not attempt to justify as to others, is not a justification for the whole libel; consequently, not a complete defense to the whole cause of action; and, therefore, under section 508 of the Code, upon a ■demurrer to such a defense, it is not good as a defense to the action and not good as a partial defense as it is not pleaded as such.
I concur, therefore, with Mr. Justice Patterson that the defense being pleaded as a separate and distinct defense, and it not being a-defense to the whole, cause of action, it is not good on demurrer.
Judgment affirmed, with costs, with leave to defendant to amend on payment of costs in this court and in the court below. Appeal from decision dismissed,, with costs. Order filed.